Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final rejection is in response to the application filed on: 05/17/2019.
Claims 1-20 are pending and claims 1,  7 and 14 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2019 and 07/06/2022 are being considered by the examiner.

Drawings
The drawings filed on: 05/17/2019 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 4, 10 and 17 , they recite “… the training answer matches the answer SELECTED by the user from the alternative answers”. However the specification instead explains that the training answer matches the QUESTION from the user (see paragraphs 0057-0059). Thus claim limitations contradict and do not coincide with the written description of the specification. The examiner suggests the applicant consider aligning the limitations at issue, matching answers to user question in the interest of clarity and alignment with the written description’s paragraphs between 0057 – 0059).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 11, 13, 14, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah (US Application: US 2019/0115027, published: Apr. 18, 2019, filed: Oct. 12, 2017).

With regards to claim 1. Shah teaches a method (Fig 1, Fig 5: a computer implemented method with memory is implemented) comprising: 
monitoring an interactive communication between a user and a cognitive interactive information system (paragraph 0008: a plurality of dialog/communication states are monitored between the user and the system); 
identifying an incorrect answer returned by the cognitive interactive information system to a question asked by the user (paragraph 0006: turn level feedback identifies a negative/incorrect answer/response “no , that isn’t what I wanted”); 
reevaluating the question utilizing alternative intent classifications to form alternative answers (paragraph 0052: additional potential answers are evaluated utilizing another dialog pair state/action (intent (see paragraph 0040))); 
presenting the alternative answers to the user (paragraph 0053: the plurality of dialog responsive actions are presented to the user for selection); 
receiving a selection from the alternative answers from the user (paragraph 0053: the user makes a selection from the plurality); 
updating processing rules to generate updated processing rules that are based on the selection (paragraph 0065: output ‘rules’ represented by probabilities are updated based upon policy gradient that was result of user selection); and 
retraining the cognitive interaction information system based on the updated processing rules (paragraph 0065: the updated probabilities are used to iteratively update neural network model(s) for subsequent turn and/or dialog management).


With regards to claim 5. The method of claim 1, Shah teaches wherein the cognitive interactive information system is a neural network, as similarly explained in the rejection of claim 1 (the model(s) used include neural network(s)), and is rejected under similar rationale.

With regards to claim 7. Shah teaches a computer program product comprising a computer readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program code is readable and executable by a processor to perform a method comprising: monitoring an interactive communication between a user and a cognitive interactive information system; identifying an incorrect answer returned by the cognitive interactive information system to a question asked by the user; reevaluating the question utilizing alternative intent classifications to form alternative answers; presenting the alternative answers to the user; receiving a selection from the alternative answers from the user; updating processing rules to generate updated processing rules that are based on the selection; and retraining the cognitive interaction information system based on the updated processing rules, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 11. The computer program product of claim 7, Shah teaches wherein the cognitive interactive information system is a neural network, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 13. The computer program product of claim 7, Shah teaches wherein the program code is provided as a service in a cloud environment (Fig. 1, a logic is implemented in a cloud based environment).

With regards to claim 14. Shah teaches a computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising: monitoring an interactive communication between a user and a cognitive interactive information system; identifying an incorrect answer returned by the cognitive interactive information system to a question asked by the user; reevaluating the question utilizing alternative intent classifications to form alternative answers; presenting the alternative answers to the user; receiving a selection from the alternative answers from the user; updating processing rules to generate updated processing rules that are based on the selection; and retraining the cognitive interaction information system based on the updated processing rules, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.


With regards to claim 18. The computer system of claim 14, Shah teaches wherein the cognitive interactive information system is a neural network, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 20. The computer system of claim 14, Shah teaches wherein the stored program instructions are provided as a service in a cloud environment, as similarly explained in the rejection of claim 13, and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Application: US 2019/0115027, published: Apr. 18, 2019, filed: Oct. 12, 2017) in view of Agarwal et al (US Application: US 2020/0184956, published: Jun. 11, 2020, filed: Dec. 6, 2018).

With regards to claim 2. The method of claim 1, further comprising: … the question … the user … and … updating the processing rules, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However Shah does not expressly teach generating vectors that represent a ground truth utterance and the question; comparing the vectors to create a vector score; creating a confidence score for the question asked by the user based on the vector score; and updating the processing rules based on the vector score.

Yet Agarwal et al teaches generating vectors that represent a ground truth utterance and the question (paragraphs 0030, 0065: each record entry represents a ‘vector’ of data corresponding to a skill/question); comparing the vectors to create a vector score (paragraph 0067: record vector data is compared to prompt and context vector type data to help create a score; creating a confidence score for the question asked by the user based on the vector score (paragraph 0067: the score is created for the question ); and updating the processing rules based on the vector score (paragraph 0069: model output/’rules’ are changed based upon each user response).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Shah’s ability to manage/track dialog intent/actions such that vector data is compared to generate confidence score(s) to update subsequent model output/rules, as taught by Agarwal et al. The combination would have allowed Shah to have reduced difficulty utilizing captured insight data from skill components (Agarwal et al, paragraph 0003). 

With regards to claim 8. The computer program product of claim 7, the combination of Shah and Agarwal et al teaches wherein the method further comprises: generating vectors that represent a ground truth utterance and the question; comparing the vectors to create a vector score; creating a confidence score for the question asked by the user based on the vector score; and updating the processing rules based on the vector score, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 15. The computer system of claim 14, the combination of Shah and Agarwal et al teaches wherein the method further comprises wherein the method further comprises: generating vectors that represent a ground truth utterance and the question; comparing the vectors to create a vector score; creating a confidence score for the question asked by the user based on the vector score; and updating the processing rules based on the vector score, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

Claim(s) 3, 6, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over over Shah (US Application: US 2019/0115027, published: Apr. 18, 2019, filed: Oct. 12, 2017) in view of Agarwal et al (US Application: US 2020/0184956, published: Jun. 11, 2020, filed: Dec. 6, 2018) in view of Subramaniam (US Application: US 2020/0342032, published: Oct. 29, 2020, EEFD of provisional 4/26/2019).

With regards to claim 3. The method of claim 2, the combination of Shah and Agarwal et al teaches further comprising: … the user … the alternative intent classifications and the confidence score for the question asked by the user, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

However the combination does not expressly teach … providing a user interface (UI) that enables the user to adjust the alternative intent classifications and the confidence score for the question asked by the user; and responsive to the user utilizing the UI with selections that adjust the alternative intent classifications and the confidence score for the question asked by the user, providing answers based on the selections.

Yet Subramaniam teaches providing a user interface (UI) that enables the user to adjust the alternative intent classifications and the confidence score for the question asked by the user; and responsive to the user utilizing the UI with selections that adjust the alternative intent classifications and the confidence score for the question asked by the user, providing answers based on the selections (Fig 6L, Fig 6M, Fig 7I, paragraphs 0126, 0157 – 0160: a strengthening (score) can be implemented for a skill for the question and the user can adjust the classification to select from alternative intents from an interface that displays context data and rules. The user is considered an ‘expert’ to judge issues/errors and improve performance of the bot system based upon the adjustments/inputs).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Shah and Agarwal’s ability to use alternative intent classification(s) and confidence scor(es), such that a user interface could have further been implemented to allow the user to make adjustments to intent classification and score(s), as taught by Subramaniam. The combination would have allowed Shah and Agarwal to have improved bot performance by allowing a user to perform monitoring, analyzing, visualizing and diagnosing (Subramaniam, paragraph 0004). 

With regards to claim 6. The method of claim 1, further comprising: Shah, Agarwal and Subramaniam teaches presenting to a subject matter expert the alternative intent classifications, a context of the question, and the updated processing rules that were used by the cognitive interactive information system to find the answer that was selected by the user from the alternative answers, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 9. The computer program product of claim 8, Shah, Agarwal and Subramaniam teaches wherein the method further comprises: providing a user interface (UI) that enables the user to adjust the alternative intent classifications and the confidence score for the question asked by the user; and responsive to the user utilizing the UI with selections that adjust the alternative intent classifications and the confidence score for the question asked by the user, providing answers based on the selections, as similarly taught in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 12. The computer program product of claim 7, Shah, Agarwal and Subramaniam teaches wherein the method further comprises: presenting to a subject matter expert the alternative intent classifications, a context of the question, and the updated processing rules that were used by the cognitive interactive information system to find the answer that was selected by the user from the alternative answers, as similarly taught in the rejection of claim 3, and is rejected under similar rationale..

With regards to claim 16. The computer system of claim 15, Shah, Agarwal and Subramaniam teaches wherein the method further comprises: providing a user interface (UI) that enables the user to adjust the alternative intent classifications and the confidence score for the question asked by the user; and responsive to the user utilizing the UI with selections that adjust the alternative intent classifications and the confidence score for the question asked by the user, providing answers based on the selections, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 19. The computer system of claim 14, Shah, Agarwal and Subramaniam teaches wherein the method further comprises: presenting to a subject matter expert the alternative intent classifications, a context of the question, and the updated processing rules that were used by the cognitive interactive information system to find the answer that was selected by the user from the alternative answers, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

Claim(s) 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Application: US 2019/0115027, published: Apr. 18, 2019, filed: Oct. 12, 2017) in view of Allen et al (US Application: US 2016/0148114, published: May 26, 2016, filed: Nov. 25, 2014)

With regards to claim 4. The method of claim 1, Shah teaches the answer selected by the user from the alternative answers, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However Shah does not expressly teach wherein a training answer is associated with a ground truth, and wherein the method further comprises: comparing the training answer to the answer selected by the user from the alternative answers; determining that the training answer matches the answer selected by the user from the alternative answers within a predetermined range; and in response to determining that the training answer matches the answer selected by the user from the alternative answers within the predetermined range, returning the answer selected by the user from the alternative answers to the user.

Yet Allen et al teaches wherein a training answer is associated with a ground truth, and wherein the method further comprises: comparing the training answer to the answer selected by the user from the alternative answers; determining that the training answer matches the answer selected by the user from the alternative answers within a predetermined range; and in response to determining that the training answer matches the answer selected by the user from the alternative answers within the predetermined range, returning the answer selected by the user from the alternative answers to the user (paragraphs 0021 and 0058: training answer content is provided as ground truth data and potential alternative answers are scored against user’s selected question, such that an answer within a confidence threshold is selected/returned and presented to the user).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Shah’s ability to allow a user to select an answer from alternative answers, such that the ground truth data can be established from user/expert feedback/training, as taught by Allen et al. The combination would have allowed Shah and Allen et al to have performed hypothesis and evidence scoring based on a retrieval of evidence from evidence sources, … trained models, .. final merging and ranking to output an answer to the input question along with a confidence measure (Allen et al, paragraph 0003). 

With regards to claim 10. The computer program product of claim 7, Shah and Allen et al teaches wherein a training answer is associated with a ground truth, and wherein the method further comprises: comparing the training answer to the answer selected by the user from the alternative answers; determining that the training answer matches the answer selected by the user from the alternative answers within a predetermined range; and in response to determining that the training answer matches the answer selected by the user from the alternative answers within the predetermined range, returning the answer selected by the user from the alternative answers to the user, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 17. The computer system of claim 14, Shah and Allen et al teaches wherein a training answer is associated with a ground truth, and wherein the method further comprises: comparing the training answer to the answer selected by the user from the alternative answers; determining that the training answer matches the answer selected by the user from the alternative answers within a predetermined range; and in response to determining that the training answer matches the answer selected by the user from the alternative answers within the predetermined range, returning the answer selected by the user from the alternative answers to the user, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

NOTE
	The examiner invites the applicant for an interview to discuss the 112 issues explained above and also how the user interface is applied in the instant invention with respect to rules/scoring to train the conversation system in the interest of expediting the prosecution of this application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnan et al (US Application: US 2019/0138600): This reference teaches intent based chat bot configuration using an interface.
Housman (US Application: US 2018/0367480): This reference teaches optimizing chat bot communications.
Iwase et al (US Application: US 2019/0371296): This reference teaches estimating an intent and then execute a system function based upon recognized intent.
Alexander et al (US Application: US 2020/0097496): This reference teaches configuring a chatbot to determine an intent of a user inquiry and processing a predefined set of potential intents.
Gupta et al (US Application: US 20200311738): This reference teaches discovering questions and answers from conversations by processing customer intent and expression data sets.
Jolley et al (US Application: US 2017/0243107): This reference teaches ranking a list of possible alternate answers using an intent system.
Amid et al (US Application: US 2018/0358001): This reference teaches training classifiers to recognize intents from user input and selecting output intent based upon the classifiers.
Beaver et al (US Application: US 2016/0071517): This reference teaches calculating confidence values when determining an intent from a set of intents and also generating follow up questions to obtain additional context information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178